BonorahleFrankB.,Murrq
Cdunty Attorney
c8rsoIicounty
Panhandle,Tsxas

Dear Sir:                           opi+ion-1Pb;  O-3601
                                    Rer Rhether attormy holdingdelinquent
                                        t&x contractwith oountyis entitled
                                        t0 PerOenhge   Ofoaimon mhool dia-
                                        traot faxes oolleotedby him.

           In your latter of Uay 1, 194, you advisedthat on September23,
1940 the oomirsicasra'oourt of Carson County enteredinto a contractwifh
E. H. %ith, rm 8ftorzmy,for the oolleotioaof delinquenttaxes,agreeing
to ppy him a psroentage~of the taxes oolleotedby hiin. Said oontraotwas
011the form adoptedby the office of the State Comptroller,and was approved
bf the Cmptrollsr and the AttorneyGeneralon Ootobsr2, 1940. You request
our opinionas to whetheror not the attorney'sfee my be pid out of the
@ate and oolmtycollectionsand nom of Uhe same assessedagainstthe can-
mea schooldistriotslocatedin the oounty.

           II&or the ooxtraotin question,Mr. &aith ma6 mployed to aid end
assistio the aolleotioaof "all delinquentStat@ and aountyad valoram
taxes, petiltyand intexkt (excepttaxen of imdrp#d&      sahooldistricts
and incorporatedoitiesand towns )due any and all politicalsubdivisionsor
defiwd distriotsof aaid oountycmd Statenhiohthe oom'cytax oolleotor
receivesand receiptsfor under the provisionsof Articles7264 and 7257,
RevisedStatutes,1925, and aharn to b, delinqueat,uponthedelinquent
tax reoords~of said oounfyfrcm 1919 to the date of the telmLination
                                                                  of the
oontraot,w  and furhter providodthat he should be p&d  a compensationof
1% of the mount oolleotedof all delinquenttaxes, penaltyand interest.
A readingof said~&tiolee 7264 and 7267 disolosesthat delinquentcomon
sohooldistriottur war@ inoludedin the oontraot. Hence, tha only
questionaotuallypresentedi6 whsther the oombsionersl court had $hk
power or authorityto enter into such a oontraotnith aLattorney for tha
collectionof the delinquentoommonschooldistricttaxem,agreeingto pay
him suoh a peroentageof the taxesoolleatsdin behalf of such sohooldis-
tricts.

          Artiole 7335, Retiaed Civil Statutes,and tiiols 7336a,Vernon*6
AnnotatedCivil Statute*,provideauthorityfor ocunmissioners~ courtsin
~el-t;ain
       inatanoesto make mob oontraotswith attorneysfor the collection
                                                             .
                r




HonorableFrank R. Murray - Page 2(0-3501)




of delinquentStats and ooumty taxes for a peroentof the taxes,
penaltyand interestaotuallyoolleotsd8ot exceeding16%. Neither
of those statutesspeoifioallynones commonschooldistriottaxes.
However,Article 2788,RevfredCivil Statutea,give8the oonnaission-
err’ oourtn the lzewerto levy and oause to be collectedthe taxes of
commonschooldirtriots. If daid Articles7336 and 7336a do not
conferauthorityupom oanmieaioners'   oourtsto make suoh contract8
with reeneotto delinquentocmmons&o01 distriottues,in our opinion
they do obtain such power fran said Article 2784 by necessaryimplioa-
tion. See Roy V. H$l, 280 S.W. 289. Eo more than 15% of the taxes,
penaltyand in west oo+ieotedfor the Stats and countymay be oharged
againstthem as ccanpenaation for the attorney. However,he is entitled
to a like percentageof the collections made for the oommonschool dis-
triots under the contract,payableout of suoh sohool oolleotions.

                                       Yours very truly

                                      AlTORNEYGENERALOFTEZAS

                                     By /s/Glezm R. Lewis

                                            Glenu R. Lewis
                                              Assietant
APPROV'BD
        MAY 14, 3941
/s/Grover Sellers
FIRST hSSISTANT                             APPRCNED
A'I'I'vHIEY
        GENEZAL                        OpinionCommittee
                                           By P.W.
                                           Chairman